Citation Nr: 0115416	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for an automobile 
and/or specially adaptive equipment allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from April 1950 to June 
1953, and from January 1954 to January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not ready for appellate review in light of an 
intertwined claim raised by the appellant's representative in 
the "Appellant's Brief," dated April 3, 2001.  
Specifically, on page 2 of the Brief, the representative 
requested consideration of a claim of service connection for 
a right leg disability on the basis that the appellant lost 
the leg in a December 1993 above-the-knee amputation 
procedure on account of diabetes incurred as a result of 
exposure to herbicide agents (Agent Orange) used in Vietnam.  
The evidence of record shows that the appellant served in 
Vietnam during the wartime period, and that he has had a long 
history of treatment in the post-service period for diabetes, 
although the type of diabetes he has is unclear as the 
medical evidence dated between 1993 and 1997 reflects 
conflicting diagnoses:  VA "Diabetes Wellness" clinic 
records dated in 1995 reflect a diagnosis of type II diabetes 
(also known as non-insulin dependent diabetes mellitus), 
while VA outpatient reports dated in 1997 show a diagnosis of 
type I diabetes (also know as juvenile diabetes or insulin 
dependent diabetes mellitus).  See Merck's Manual, Sec. 2, 
Chap. 13 (Electronic Publication, Copyright 1995-2001).  The 
Board notes that in May 2001, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes) was added 
to the list of presumptive diseases associated with exposure 
to herbicide agents used in Vietnam, effective July 9, 2001.  
See 66 Fed. Reg. 23166 (May 8, 2001).  This new claim has not 
been previously addressed or adjudicated by the RO.

This newly-raised claim regarding the appellant's right leg 
is intertwined with the appealed issue because he seeks 
entitlement to an automobile/adaptive equipment allowance due 
to loss of use of his amputated right leg.  A veteran is 
considered an "eligible person" for such an allowance if 
he/she has "loss or permanent loss of use of one or both 
feet," provided that it is the result of an injury incurred 
or disease contracted in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 3902(a), (b) (West 
1991); 38 C.F.R. § 3.808 (2000).  As the outcome of the 
automobile/adaptive equipment allowance claim depends on 
establishing service connection for the right leg, and as the 
new regulation taking effect on July 9, 2001, provides 
entitlement to service connection for type 2 diabetes on 
presumptive basis for veterans exposed to herbicide agents 
used in Vietnam, the Board believes that the interests of 
judicial economy and fair process warrant deferral at this 
time of the appealed issue pending the development and 
adjudication of this newly-raised claim.  See 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2000).

The RO is further advised that these claims are subject to 
appropriate development and adjudication pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (the VCAA), which, inter alia, 
enhanced the obligations of VA with respect to the duty to 
notify and the duty to assist.  This change in the law is 
applicable to all non-final claims filed on or after the date 
of enactment of the VCAA.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (where law/regulation changes after a claim 
has been filed, but before administrative/judicial appeal 
process has concluded, the version most favorable to claimant 
should apply).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must formally develop and 
adjudicate the newly-raised claim seeking 
entitlement to service connection for the 
amputated right leg claimed as secondary 
to type 2 diabetes.  This claim must be 
adjudicated on the merits after ensuring 
that all duty-to-notify and duty-to-
assist provisions of the VCAA have been 
fulfilled.  Moreover, all appropriate 
evidentiary-medical development should be 
undertaken, which, in light of 
conflicting diagnoses shown by the 
evidence, as noted above, should include 
a medical examination to determine 
whether the appellant has type 2 
diabetes.  All theories of entitlement 
should be considered under the applicable 
law and regulations governing entitlement 
to service connection, to include the 
recently amended regulations regarding 
presumptive service connection for type 2 
diabetes due to exposure to herbicide 
agents used in Vietnam.  Notice of the 
RO's decision regarding this claim, to 
include notice of his appellate rights 
attaching thereto in the event the claim 
is denied, should be furnished in 
accordance with established claims 
processing procedures.  Further, if the 
claim is denied but no disagreement is 
filed, it should not be certified to the 
Board unless all applicable appellate 
procedures are followed.

2.  After completion of the above, the RO 
should readjudicate the appealed claimed 
seeking a certificate of eligibility for 
an automobile/adaptive equipment 
allowance, with consideration given to 
all of the evidence of record, and any 
final decision/determination regarding 
the claim of service connection for the 
amputated right leg as secondary to 
presumptively-incurred type 2 diabetes 
due to exposure to herbicide agents.  
This claim must be adjudicated on the 
merits after ensuring that all duty-to-
notify and duty-to-assist provisions of 
the VCAA have been fulfilled.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, return the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


